Citation Nr: 0634189	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-17 143	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a shell fragment wound 
of the left anterior knee with residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The veteran had recognized military service from February 
1943 to June 1946.

This appeal comes before the Board from a July 2002 decision 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	The veteran in this case had recognized military service 
from February 1943 to June 1946.

2.	On September 26, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, the 
Manila, the Republic of the Philippines, that the veteran 
died in August 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


